DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
Claims 1-7 are pending and under examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, applicants’ claim of foreign priority is acknowledged.

Objection to Color Drawings/Specification

MPEP 608.02, part VIII states: 

Color drawings and color photographs are not accepted in utility applications filed under 35 U.S.C. 111  unless a petition filed under 37 CFR 1.84(a)(2) or (b)(2)  is granted. Color drawings and color photographs are not permitted in international applications (see PCT Rule 11.13).  

Unless a petition is filed and granted, color drawings or color photographs will not be accepted in a utility patent application filed under 35 U.S.C. 111. The examiner must object to the color drawings or color photographs as being improper and require applicant either to cancel the drawings or to provide substitute black and white drawings.      

Since the color petition of 07/19/2018 was not granted in the decision of 04/23/2021, the color drawings or color photographs are being objected to as being improper. Unless Applicant submits a renewed petition that is granted, Applicant is required to either cancel the drawings or to provide substitute black and white drawings. The specification is also objected to for reciting the requisite color petition language as the first paragraph of the brief description of the drawings in which the color petition of 07/19/2018 was not granted. Unless Applicant submits a renewed petition that is granted, Applicant is required to amend the specification to remove the noted language, and also, if necessary, 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claims 1-5 are directed composition for the treatment of heart disease, the composition comprising a cell cluster obtained by causing isolated cells to adhere to each other with an adhesive agent.
	The claimed invention encompasses: A composition comprising ANY cell cluster formed by isolating ANY cells from ANY species and adhering the cells with ANY adhesive agent.
	In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete Specification page 23, lines 5-26). Flow cytometry indicated that the ADRCs were comprised of four cell types according to their cell surface marker expression (Specification page 35-36, lines 24-26 and 1-5; Table 1). The cell types were: mesenchymal stem cells, vascular smooth muscle cells, vascular endothelial cells, and hematopoietic cells (Specification page 35-36, lines 24-26 and 1-5; Table 1). Immediately following their isolation (without culture), the cells were formed into clusters by mixing the cell suspension with fibrinogen and thrombin, with fibrinogen serving as the adhesive (Specification page 24, lines 7-22). 
	However, the genus of cells is not limited to adipose-derived regenerative cells comprising mesenchymal stem cells, vascular smooth muscle cells, vascular endothelial cells, and hematopoietic cells. In fact, humans alone are estimated to have more than 400 distinct cell types (Vickaryous and Hall. 2006). Additionally, the genus of species is not limited to rats, rather it encompasses all living animals of which there are a predicted 8.7 million species (Mora et al. 2011). Furthermore, the genus of adhesive agents is not limited to fibrinogen. It contains additional species such as hydrogels, extracellular matrices, collagen, cross-linkers, membrane adhesives, endogenous cell adhesion molecules, and those still undiscovered (Buckley et al. 1998; Chen and Moy. 2000; Yu et al. 2012; O’brien. 2011). Therefore, the specification does not describe the complete structure of a representative number of species from the large genera of cells, species, and adhesives.
	Next, then, it is determined whether a representative number of species have been sufficiently described by other relevant identifying characteristics, specific features, and functional attributes that would distinguish different members of the claimed genus. In the instant case, ADRCs were identified by their function, namely their ability to improve cardiac function following injury (Specification page 30-35; Figs. 3-8) and form adipocytes in vitro (Specification page 28, plines 18-26). However, several different cell types have been investigated for their potential to promote cardiac regeneration such as 
	In conclusion, Applicants’ disclosure of one species of cells, one species of animal, and one species of adhesives of the claimed broad genera are not deemed sufficient to reasonably convey to one skilled in the art that applicants were in possession of the claimed broad genera at the time the application was filed. Thus it is concluded that the written description requirement is not satisfied for either genus.

Claims 6-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while the specification is enabling for 

A method of regenerating cardiac tissue, the method comprising covering a damaged cardiac surface of a subject with a composition comprising autologous cell clusters formed by incubating stromal-derived regenerative cells or skeletal myoblast with fibrinogen.

The specification does not reasonably provide enablement for 
A method of treating ANY heart disease, the method comprising covering a cardiac surface of ANY subject suffering from heart disease with ANY cell cluster formed by adhering ANY cell type from ANY species together with ANY adhesive.


While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would have required undue experimentation to make and use the claimed invention and whether working examples have been provided. When determining whether a specification meets the enablement requirements, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, and whether the quantity of any necessary experimentation to make or use the invention based on the content of the disclosure is “undue” (In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)). Furthermore, the USPTO does not have laboratory facilities to test if an invention will function as claimed when working examples are not disclosed in the specification, therefore, enablement issues are raised and discussed based on the state of knowledge pertinent to an art at the time of invention.
Breadth of the claims- Claims 6-7 are directed to a method of treating ANY heart disease using cell clusters derived from ANY cell type from ANY species and formed by incubation with ANY adhesive. The claims as written are extremely broad.
Nature of the invention- The specification teaches the use of adipose-derived regenerative cells (ADRCs i.e. mesenchymal progenitor cells) isolated from the fat pad of LEW/Sea rats (Specification page 23, lines 5-26). Flow cytometry identified that ADRCs were comprised of four cell types according to their cell surface marker expression (Specification page 35-36, lines 24-26 and 1-5; Table 1). The cell types were mesenchymal stem cells, vascular smooth muscle cells, vascular endothelial cells, and hematopoietic cells (Specification page 35-36, lines 24-26 and 1-5; Table 1). Immediately following Specification page 24, lines 7-22). Using a rat model of myocardial infarction (with LEW/Sea rats), the cell clusters were shown to engraft onto the myocardial surface (Specification page 30, lines 5-14; Fig. 2a) and improve cardiac function (Specification page 30-35; Figs. 3-8) when administered directly to cardiac tissue. Importantly, transplantation of ADRC cell clusters promoted animal survival compared to those that did not receive ADRCs in the myocardial infarction model (Fig. 4).
	The teachings of the above specification are not sufficient to enable the entire scope of the claims because, while it teaches that ADRCs can promote survival and cardiac function in a rat model of myocardial infarction, it does not teach how one of ordinary skill could use other cell types for the treatment of myocardial infarction or whether these cells would be effective in treating any heart disease. Additionally, while the specification teaches the use of syngeneic ADRCs (as the mice are inbred and therefore genetically identical), the specification does not teach xenogeneic or allogeneic cell cluster transplantation.  Lastly, the specification fails to teach whether other adhesives would similarly be able to form cell clusters and promote cardiac regeneration.
	State of the prior art- Stem cells such as induced pluripotent stem cells, embryonic stem cells, cardiac progenitor cells, and mesenchymal/stromal progenitor cells are known in the art to potentially promote cardiac regeneration (Lin and Pu. 2014). Additionally, the use of fibrin sealants to manage hemostasis and tissue sealing during surgery, including cardiac surgery, are well known in the art (Jackson. 2001). However, methods utilizing adhesives in combination with pluripotent stem cells to treat cardiac conditions, or the use of allogeneic and xenogeneic cells for cardiac transplants, are not as well known or predictable. 
	Fibrin gel has been identified as an ideal candidate for use as a scaffold and cell carrier during tissue engineering because of its biocompatibility and ability to promote cell attachment (Yi et al. 2015, IDS# 5 filed 10-11-19). In agreement with this, Zhang et al. teaches that transplantation of adipose-derived stem cells in combination with fibrin scaffolds led to improved cell retention and cardiac function in a rat model of myocardial infarction (Zhang et al. 2010, IDS #11 filed 10-11-19). Using the same model of myocardial infarction, others have shown that administration of fibrin alone or in combination with skeletal myoblast improved cardiac function in vivo (Christman et al. 2004, IDS #7 filed 10-11-19). Additional scaffolds have been proposed for tissue engineering therapies targeted towards cardiac repair. They include scaffolds such as gelatin, alginate, collagen, matrigel, and synthetic polymers (Christman et al. 2006). However, their use as cell adhesives to form cell clusters are not taught in the art. Additionally, the art does not teach whether these scaffolds would allow for the formation of cell clusters without culture, which the specification teaches is a key aspect of the invention (Specification page 18-19).
Regarding the genetic background for cell transplants, autologous stem cell therapies are well known in the art. Traditionally, stem cells were thought to be immune-privileged due to their low immunogenicity (Ankrum et al. 2014; Buja and Vela. 2010). However, more recent evidence has indicated that this may not be the case. Allogeneic transplants were shown to result in poor donor engraftment, with most MSCs dying within 48hrs of transplantation (Ankrum et al. 2014). Similarly, transplantation of allogeneic embryonic stem cells has resulted in the formation of teratomoas in immunodeficient animals, or in rejection and pro-inflammatory responses in immunocompetent animals (Buja and Vela. 2010). Inflammatory responses have also been reported following transplantation of exogenous stem cells for the treatment of cardiac-related diseases (Buja and Vela. 2010). Conversely, syngeneic transplants appeared to demonstrate durable donor cell engraftment (Ankrum et al. 2014). Methods to improve donor engraftments during allogenic transplants have been proposed and include treating the recipient with immunosuppressive drugs or modifying the stem cells to be less immunogenic (Ankrum et al. 2014: Buja and Vela. 2010). Additionally, while other studies have Li et al. 2012; Buja and Vela. 2010). The success of xenotransplantation is further complicated by the mechanisms through which stem cells such as MSCs exert their therapeutic effects. In most cases, it is thought that the therapeutic efficacy of MSCs is due to their production of exosomes and soluble mediators, rather than donor cell engraftment (Ankrum et al. 2014). In fact, when engraftment was measured during clinical trials most studies report poor donor cell engraftment (Kean et al. 2013).  This could explain why hundreds of different clinical trials report various therapeutic outcomes (Kean et al. 2013). Donor cell engraftment appears to be required for the invention disclosed in the instant specification. Neither the art nor the instant specification teaches the engraftment potential of allogenic or xenogeneic cell clusters formed by incubating cells with an adhesive.
	In summary, the state of the art teaches that adipose derived stem cells or skeletal myoblast in combination with fibrin glue can promote cardiac regeneration and repair following myocardial infarction. However, the art fails to teach the administration of cell clusters formed by incubating ANY cell from ANY species (i.e. xenogeneic) with ANY adhesive for the treatment of ANY heart disease. This aspect is not remedied by the state of the art or the instant specification. 
Level of ordinary skill in the art and experimentation- The level of one of ordinary skill in the art is high. One of ordinary skill in the art would be able to use the present disclosure to isolate adipose-derived regenerative cells and form cell clusters using fibrinogen. Additionally, one of ordinary skill would be able to administer autologous cell clusters of ADRCs for the treatment of cardiac fibrosis caused by diseases/conditions such as myocardial infarction. Furthermore, since the art teaches the use of other stromal cells and skeletal myoblast in combination with fibrin glue for cardiac regeneration, one of ordinary skill would be able to use the present disclosure to form stromal cell or skeletal myoblast clusters and administer said clusters for the treatment of cardiac fibrosis. However, because of the inherent unpredictability in the art, one of ordinary skill would not be able to treat heart disease by ANY cell from ANY species with ANY adhesive and then treat ANY subject suffering from said heart disease. Lastly, the experimentation necessary to make or use the claimed invention is not routine in the art, and therefore the amount of experimentation is considered undue. 
	Conclusion- The instant specification describes a working model for regenerating cardiac tissue damaged by myocardial infarction through the administration of syngeneic ADRC cell clusters. However, the state of the art prior to the effective filing date of the claimed invention was highly unpredictable, as demonstrated in the discussion on the state of the art above, and this unpredictability was not remedied by the disclosure in the specification. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. Exp Bio Med.2010 235(12):1505-15 (Reference 11 of IDS filed 10-11-19, hereinafter referred to as Zhang et al).
Regarding claims 1, 2, and 5- Zhang et al teaches the isolation of rat adipose-derived stem cells (ADSCs) which were co-injected with fibrin glue into the left ventricular wall of rats suffering from myocardial infarction (Abstract; isolation and culture of ADSCs). The combination of ADSCs and fibrin led to increased arteriole densities and improved cardiac function (Abstract). The effect of fibrin glue on ADSC cell viability was also measured by mixing a thrombin solution containing ADSCs with fibrinogen solution and then culturing those cells for up to three days (Cell viability in fibrin glue). Lastly, Zhang et al teaches that one week following myocardial infarction ADSCs were mixed with fibrin glue and injected directly into the infarct (Injection surgeries). 
While Zhang et al does not specifically state that the cells formed clusters, the method of Zhang et al is identical to that of the instant specification (Specification page 24). Therefore, the two products produced by the same process will be identical.
	Regarding claims 6- Zhang et al teaches a method of treating myocardial infarction, the method comprising administering a mixture of ADSCs and fibrin glue into the left ventricular wall (i.e. covering a cardiac surface) in subjects that suffer from myocardial infarction (Abstract; Injection surgeries). One week following myocardial infarction ADSCs were mixed with fibrin glue and injected directly into the infarct (Injection surgeries). Administration of the ADSC-fibrin glue composition led to increased engraftment of ADSCs as well as improved cardiac function (Cell retention and graft size; Cardiac function; Figs. 3,4, 6, and 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. Exp Bio Med.2010 235(12):1505-15 (Reference 11 of IDS filed 10-11-19, hereinafter referred to as Zhang et al) in view of Huang et al. J Lipid Res. 2012;53(9):1738-54 (hereinafter referred to as Huang et al).
Regarding claim 1- Zhang et al teaches the isolation of rat adipose-derived stem cells (ADSCs) which were co-injected with fibrin glue into the left ventricular wall of rats suffering from myocardial infarction (Abstract; isolation and culture of ADSCs). The combination of ADSCs and fibrin led to increased arteriole densities and improved cardiac function (Abstract). The effect of fibrin glue on ADSC cell viability was also measured by mixing a thrombin solution containing ADSCs with fibrinogen solution and then culturing those cells for up to three days (Cell viability in fibrin glue). Lastly, Zhang et al teaches that one week following myocardial infarction ADSCs were mixed with fibrin glue and injected directly into the infarct (Injection surgeries). 
While Zhang et al does not specifically state that the cells formed clusters, the method of Zhang et al is identical to that of the instant specification (Specification page 24). Therefore, the two products produced by the same process will be identical.
However, Zhang et al fails to teach wherein the isolated ADRCs are treated with a PPAR-gamma agonist (claim 3).
Huang et al teaches that adipose tissue serves important autocrine, paracrine, and endocrine functions (Section titled Adiponectin, page 1741). For example, the secreted product adiponectin has a key role in maintaining insulin sensitivity and may exert anti-inflammatory and cardio-protective effects (Section titled Adiponectin, page 1741). Huang et al further teaches that PPAR-gamma agonists/activators are the most effective class of approved drugs to raise circulating adiponectin concentrations (Section titled Adiponectin, page 1741). Lastly, Huang et al teaches that in addition to PPAR-gamma agonists increasing production of adiponectin by adipose tissue, PPAR-gamma activation Section titled Adiponectin, page 1741).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of Zhang et al by including a step of administering a PPAR agonist with ADRCs. One of ordinary skill in the art would have been motivated to do so to promote the production of adiponectin, known to be cardio-protective, and reduce the production of inflammatory mediators by the transplanted cells. One of ordinary skill in the art would have a reasonable expectation of success as PPAR-gamma agonists are known to stimulate the release of adiponectin in adipose tissue, as taught by Huang et al (Section titled Adiponectin, page 1741).

Claims 1, 4, and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. Exp Bio Med.2010 235(12):1505-15 (Reference 11 of IDS filed 10-11-19, hereinafter referred to as Zhang et al) in view of Panfilov et al. Methods Mol Biol. 2013;1036:207-12 (hereinafter referred to as Panfilov et al.
The teachings of Zhang et al regarding the limitations of claims 1 and 6 have been discussed in the 102 rejection above.
However, Zhang et al fails to teach wherein the isolated cells are not cultured (claim 4), or the wherein the cells are isolated from the subject suffering from heart disease (i.e. autologous cells) (claim 7).
Regarding claims 4 and 7- Panfilov et al teaches a method of isolating autologous adipose-derived regenerative cells (ADRCs) for the treatment of heart disease (Abstract). They teach that adipose tissue represents and abundant, accessible source of regenerative cells that can be easily obtained in sufficient amounts for therapy (Abstract, paragraph 01). This allows for the isolation of a therapeutically Abstract). The rapid isolation of abundant ADRCs obviates the need for extensive cell culturing in GMP clean room facilities, and therefore makes ADRCs a promising and practical autologous cell source (Abstract, paragraph 02). Lastly, Panfilov teaches that, in contrast to ADRCs, bone marrow MSCs require that the cells be cultured to obtain sufficient amounts for therapy and this culture time is associated with an increased risk for graft failure and contamination (Introduction, paragraph 03). 
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of Zhang et al to include not culturing the adipose-derived regenerative cells. One of ordinary skill in the art would have been motivated to do so to administer a therapy more rapidly (sometimes required for cardiac surgery), with a lower chance of graft failure, and to prevent cell contamination, as taught by Panfilov et al (Introduction, paragraph 03-04). Additionally, one of ordinary skill in the art would be motivated to use autologous sources of cells to prevent graft rejection or immune reactions. One of ordinary skill in the art would expect a reasonable chance of success as the use of uncultured autologous ADRCs are known in the art and have been demonstrated to be effective in the treatment of cardiac diseases such as congestive heart failure, as taught by Panfilov et al (Introduction, paragraph 03).

Conclusion
Status of the claims
Claims 1-7 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MICHAEL JEFFRIES whose telephone number is (571)272-0670.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.J/Examiner, Art Unit 1632                                                                                                                                                                                                        


/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635